Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims’ use of the word “subregion” is inconsistent with the specification. The specification defines an addressed subregion and a non-addressed subregion of the field of view. Portions of the non-addressed subregion of one illumination pattern are addressed in a different illumination pattern (Fig. 2, Pp. 10). While this can be described as non-overlapping, the addressed subregions are non-overlapping, or the addressed pixels of the field of view are non-overlapping. “Address[ing] non-overlapping sets of the pixels of the subregion” does not match the description of subregions in the specification, and is unclear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrington (US PG Publication 2015/0253429) in view of Seurin (US PG Publication 2016/0072258).

	Regarding Claim 11, Dorrington (US PG Publication 2015/0253429) discloses an optoelectronic sensor (time-of-flight camera 1, Fig. 1 [0118]; modulated light transmitter [0134]), comprising:
	a laser (DLP LightCrafter projector 3 [0118], Fig. 1) 
	a receiving unit (PMD 19k3 sensor 2 [0118], Fig. 1; image sensor 13, Fig. 6 [0128]);
	and an evaluation unit (processor 14, Fig. 6 [0128]);
	wherein the laser (modulated light transmitter [0134]) is configured to generates a subregion (the light squares in the light and dark checkerboard structured light pattern [0150]) corresponding to less than all of the pixels (the light squares are fewer than all the squares in the light and dark checkerboard structured light pattern [0150]) of a field of view with regard to an object (starting position [0151], new position [0153] target scene of interest [0151]) wherein the laser generates the subregion by activating the laser to project onto the field of view (the light squares in the light and dark checkerboard structured light pattern [0150]) a sequence of distinguishable illumination patterns (a sequence of structured light patterns over time [0134]; phase of its light radiation [0151]), wherein at least a first and a second of the distinguishable illumination patterns respectively generates non-overlapping sets of the pixels (laser diode pattern is inverted [0153]-[0154]; e.g., light squares become dark, vice versa [0152]) of the subregion (position in the target scene of interest [0151]), and the receiving unit is configured to receive reflections and/or dispersions of these distinguishable illumination patterns (measure radiation reflected from target [0128]), and the evaluation unit is configured to carry out complete object imaging as a function of received illumination patterns (resolve from the measurements received the direct source reflection radiation, the multipath component radiation, and the relative contributions of direct and multipath radiation [0128], [0133]).
	Dorrington does not disclose, but Seurin (US PG Publication 2016/0072258) teaches a laser ensemble (VCSEL array, Abstract) having a plurality of individually activatable laser sources (addressable structured light source, Abstract); 
wherein the laser ensemble is configured to address a subregion corresponding to less than all pixels (each VCSEL individually addressable [0023]; activated independent of any other group to generate different structured illumination patterns [0100]) of a field of view (to illuminate an object positioned at the object plane 1905 [0111], for the purpose of time of flight [0005], [0009]) through the individually activatable laser sources (each VCSEL individually addressable [0023]), wherein the laser ensemble addresses the subregion by activating the laser ensemble to project onto the field of view (each VCSEL individually addressable [0023]) sets of the pixels of the subregion (activated independent of any other group to generate different structured illumination patterns [0100]);
illumination patterns (structured illumination pattern [0111]), which address the subregion of pixels of the field of view (individually addressable VCSEL devices or sub-arrays generate structured illumination patterns [0113]).
One of ordinary skill in the art before the application was filed would have found it obvious to replace the light source of Dorrington with the addressable VCSEL array of Seurin because Seurin teaches an addressable VCSEL array is extremely suited for generation structured light illumination patterns in a programmed manner for better imaging accuracy, Abstract, and Dorrington is directed toward generating structured light patterns in a programmed manner [0134]. 

	Regarding Claim 12, Dorrington (US PG Publication 2015/0253429) discloses the optoelectronic sensor of claim 11, wherein a percentage ratio of a number of distinguishable illumination patterns in the sequence to a number of measurements required to address each pixel of the field of view individually amounts to 5% to 50% (can be resolved in 9 frames instead of 75 frames [0123]).

	Regarding Claim 13, Dorrington (US PG Publication 2015/0253429) discloses the optoelectronic sensor of claim 11, wherein each pixel of the subregion (starting position [0151], in contrast with new position [0153], for a target scene of interest [0151]) is generated at least once because of the sequence of distinguishable illumination patterns (laser diode pattern is inverted [0153]-[0154]).
Dorrington does not disclose, but Seurin (US PG Publication 2016/0072258) teaches wherein each pixel of the subregion is addressed (each VCSEL individually addressable [0023]).
One of ordinary skill in the art before the application was filed would have found it obvious to replace the light source of Dorrington with the addressable VCSEL array of Seurin because Seurin teaches an addressable VCSEL array is extremely suited for generation structured light illumination patterns in a programmed manner for better imaging accuracy, Abstract, and Dorrington is directed toward generating structured light patterns in a programmed manner [0134]. 

	Regarding Claim 15, Dorrington (US PG Publication 2015/0253429) discloses the optoelectronic sensor of claim 11.
Dorrington does not disclose, but Seurin (US PG Publication 2016/0072258) teaches wherein at least one surface of a laser source of the plurality of laser sources from which a laser beam is emittable has a rectangular form (VCSEL is a rectangular prism, Fig. 2).
One of ordinary skill in the art before the application was filed would have found it obvious to replace the light source of Dorrington with the addressable VCSEL array of Seurin because Seurin teaches an addressable VCSEL array is extremely suited for generation structured light illumination patterns in a programmed manner for better imaging accuracy, Abstract, and Dorrington is directed toward generating structured light patterns in a programmed manner [0134]. 

	Regarding Claim 16, Dorrington (US PG Publication 2015/0253429) discloses the optoelectronic sensor of claim 11.
Dorrington does not disclose, but Seurin (US PG Publication 2016/0072258) teaches wherein the laser ensemble includes a VCSEL array and/or a plurality of edge emitters (addressable VCSEL array, Abstract).
One of ordinary skill in the art before the application was filed would have found it obvious to replace the light source of Dorrington with the addressable VCSEL array of Seurin because Seurin teaches an addressable VCSEL array is extremely suited for generation structured light illumination patterns in a programmed manner for better imaging accuracy, Abstract, and Dorrington is directed toward generating structured light patterns in a programmed manner [0134]. 

	Regarding Claim 17, Dorrington (US PG Publication 2015/0253429) discloses the optoelectronic sensor of claim 11, wherein the distinguishable illumination patterns are generatable by a Hadamard matrix and/or a Walsh matrix (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [0142]; this is a Walsh matrix; see https://en.wikipedia.org/wiki/Walsh_matrix).

	Regarding Claim 19, Dorrington (US PG Publication 2015/0253429) discloses a method for operating an optoelectronic sensor (method of Fig. 15), the method comprising:
	emitting using a laser a sequence of distinguishable illumination patterns (emitting n patterns L(n), Fig. 15);
	receiving, in response thereto, corresponding reflections and/or dispersed illumination patterns (acquire frame, Fig. 15);
	and carrying out complete object imaging as a function of the received corresponding reflected and/or dispersed illumination patterns (compute images, Fig. 15).
Dorrington does not disclose, but Seurin (US PG Publication 2016/0072258) teaches laser ensemble having a plurality of individually activatable laser sources to address pixels of a field of view, a subregion of the pixels of the field of view being addressed per illumination pattern (individually addressable VCSEL devices or sub-arrays generate structured illumination patterns [0113]).
	The remainder of Claim 19 is rejected on the grounds provided in Claim 1.
One of ordinary skill in the art before the application was filed would have found it obvious to replace the light source of Dorrington with the addressable VCSEL array of Seurin because Seurin teaches an addressable VCSEL array is extremely suited for generation structured light illumination patterns in a programmed manner for better imaging accuracy, Abstract, and Dorrington is directed toward generating structured light patterns in a programmed manner [0134]. 

	Regarding Claim 20, Dorrington (US PG Publication 2015/0253429) discloses the method of claim 19, wherein the distinguishable illumination patterns are orthogonal to one another (structured light pattern with different orthogonal coding [0019]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dorrington (US PG Publication 2015/0253429) in view of Seurin (US PG Publication 2016/0072258) and Phuyal (UG PG Publication 2014/0225771).

	Regarding Claim 14, Dorrington (US PG Publication 2015/0253429) discloses the optoelectronic sensor of claim 11.
Dorrington does not disclose, but Phuyal (UG PG Publication 2014/0225771) teaches wherein the receiving unit includes a one-dimensional detector (LIDAR line sensor [0025]).
One of ordinary skill in the art before the application was filed would have found it obvious to replace the sensor of Dorrington with a line sensor because Phuyal suggests that they are elastic substitutes [0025], and there is no unpredictability in placing a known line-sensor device in a known time-of-flight camera. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dorrington (US PG Publication 2015/0253429) in view of Seurin (US PG Publication 2016/0072258) and Svetkoff (US Patent 4,796,997).

	Regarding Claim 18, Dorrington (US PG Publication 2015/0253429) discloses the optoelectronic sensor of claim 11.
Dorrington does not disclose, but Svetkoff (US Patent 4,796,997) teaches wherein an optical imaging unit (scanner beam shaping and focusing optics 22, Fig. 1) is connected downstream from the laser ensemble (downstream of controlled source of light such as a laser and collimating lens assembly 12, Fig. 1), the optical imaging unit being configured to guide the illumination patterns onto the object (for projecting a series of laser beams 14 at the reflective surface 16 of an object, Column 5 line 60 – Column 6 line 15) under an emission angle predefined by the position of the imaging unit (triangulation depends on the baseline and illumination and viewing angles, baseline B, angles θD, θP, Fig. 1).
One of ordinary skill in the art before the application was filed would have found it obvious to modify the time of flight system of Dorrington with additional beam shaping optics properly positioned because Svetkoff teaches that it is convenient for inspecting larger areas (Column 7 lines 33-36). 


Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
Applicant argues on Pp. 6 that Dorrington does not teach “subregion” of a field of view. This is unpersuasive. The “subregion” of the field of view is defined in Applicant’s specification as the illuminated or non-illuminated pixels of the field of view. Applicant’s specification states, “a subregion of pixels of a field of view is addressed,” Pp. 9 lines 20-25. The black bands in Fig. 2 are the “non-addressed” sub-region (Pp. 10 lines 15-16); the white bands are the addressed subregion. Dorrington teaches light squares in a light and dark checkerboard pattern [0150]; the light squares are the addressed subregion of the field of view and the black squares are the non-addressed sub-region. 
Dorrington also teaches non-overlapping sets of pixels in paragraph [0152]: inverting the light and dark squares of the illumination pattern. 
	Therefore, applicant’s arguments are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 101655601 A – addressing each pixel of the light source
US 20100079581 A1 – micromirrors downstream of the light source
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485